Mathews, J.

delivered the opinion of the court.
In this case, damages are claimed from the defendant, on account of the concealment and detention of a female slave, the property of the plaintiff. The court below rendered judgment in favor of the former, from which the latter appealed.
*453The amount claimed is in conformity with the acts of the Legislature, (part of the Black Code,) passed in 1807 and 1809, and which relate to the penalty and punishment for harboring and concealing runaway slaves. These acts seem intendedtofix the penalties, to which offenders against their provisions may be legally subjected, on conviction — they are pecuniary, but may be changed into imprisonment, if the person convicted have not the means necessary to pay to owners of slaves the compensation accorded. See 1 Moreau’s Dig. p. 119-20. In addition to the compensation allowed to owners, by the first -article, afine is imposed for the benefit of the parish, wherein the offender may be convicted, by the second — same book. p. 121. These laws are evidently penal, and have relation to public offences. Whether the owner of a slave, which may have been concealed or hired without leave, can pursue the person offending, m a civil action, andón proof of the offence recover the penalty prescribed by law? is a question which the present case (according to the testimony,) does not require to be „ . . -i, it! . settled, as we are of opinion with the court below that the proof does not establish any criminal concealment or illegal hiring against the defendant.
The petition contains a claim for damages to the amount of one hundred dollars, exclusive of the penalty fixed by law. The testimony is somewhat contradictory as to the value of the services of the slave — she is a girl about twelve years of age," and if healthy her work and labour must be presumed to be worth something. Be this, however, as it may, it is in evidence that one hundred dollars were paid by the husband of the plaintiff, in recoveringpossession of this slave. Although the conduct of the defendant, as shown by the proof of the cause, cannot be held as criminal, yet viewed either as an individual or a justice of the peace, there is such remissness and negligence on his part, as ought to subject him to all loss and damage actually suffered by the plaintiff in relation to her property, of which he had possession, without right or title.
It is therefore, ordered, adjudged and decreed, that the judgment of the District Court be avoided, reversed and annulled. *454And it is further ordered, adjudged and decreed, that the an(j appellant do recover from the defendant and appellee, one hundred dollars, with costs in both courts.